DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 6/23/22. Claims 122 and 123 are new. Claims 2-5, 7, 9, 13-16, 24, 28, 29, 31, 32, 39, 40, 122 and 123 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “the mechanical hinge point connector” is the same or different from “the connector” recited in claim 15. There is no proper antecedent basis for “the mechanical hinge point connector.”
 	Claims 122 and 123 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the rigid circuit board can arc or arch or otherwise flex if it is rigid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 13, 15, 16, 24, 28, 29, 31, 32, 122 and 123 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golda et al. US 2014/0100432 in view of Kumar et al. US 2013/0245415.
Regarding claims 13 and 15, Golda discloses a device for monitoring one or more physiological parameters, the device comprising: a flexible first layer having a top side and patient side ([¶19-22] the device has a flexible layer 105 and rigid electronics layer 103. [¶21] layer 105 is made of flexible circuitry material) comprising one or more sensors ([¶19-22] electrodes 108-110) and an adhesive attached to the patient side ([¶23] adhesive 113)
a rigid second layer comprising one or more circuit components ([¶19-22] layer 103); and
Golda does not specifically disclose a mechanical hinge point connector between and connecting the rigid second layer with the rigid layer being disposed floating relative to the flexible first layer mechanically and electrically providing for mechanical hinge movability between the flexible first layer and the rigid second layer, and electrical communication between the flexible first layer and the rigid second layer. Kumar teaches a similar physiological monitoring adhesive patch that has a hinge that mechanically and electrically connects the first and second layers ([¶73,76] hinge 194 that connects rigid layer 108 to flexible adhesive layer 214. Several layers and extra space provide a floating relationship between 108 and 214). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Golda with the hinge of Kumar in order to allow for movement without breaking the electrical connection ([¶73]).
Regarding claim 2, Golda discloses a device with at least one of: the first circuit board having at least one gap or hinge in the top side thereof for flexible bending ([FIG1D] gap 111/112); and, the adhesive layer having a gap or hinge therein for flexible bending ([¶23]).
Regarding claim 7, Golda discloses the adhesive having an adhesive gap or hinge therein for flexible bending ([¶23] the gap is also in the adhesive).
Regarding claim 16, Golda discloses the flexible circuit board having a top side and a patient side, the device further comprising an adhesive disposed on the patient side of the flexible circuit board ([FIG1D][¶23] adhesive 113).
Regarding claim 24, Golda discloses the rigid circuit board having at least one circuit component disposed thereon ([¶19-22] layer 103); the flexible circuit board having a top side and a patient side, and, the flexible circuit board having on the patient side thereof at least one of a temperature sensor, an audio sensor, an optical sensor and an electrode ([¶19-22] electrodes 108-110).
Regarding claim 28, in the combination of Golda and Kumar, Kumar teaches the connector being movable to accommodate movement of one or the other of flexible and rigid circuit boards ([¶73] allows for movement of the wing portions). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Golda with the hinge of Kumar in order to allow for movement without breaking the electrical connection ([¶73]).
Regarding claim 29, Golda teaches the rigid circuit board having at least one non-sensor circuit component disposed thereon ([¶39] the ridged board 103 has data storage).
Regarding claim 31, Golda discloses the device comprising the rigid circuit board having at least one circuit component on the top side thereof ([¶19-22][FIG1D] the components in 103).
Regarding claim 32, Golda discloses a device with at least one of: the flexible circuit board having at least one gap or hinge in the top side thereof for flexible bending ([FIG1D] gap 111/112); and, additionally comprising an adhesive layer having a gap or hinge therein for flexible bending ([¶23]).
Regarding claims 122 and 123, Golda discloses the flexible first layer having the capability to conform to a wide variety of body types, sizes and shapes and body motions ([¶19-22] the device has a flexible layer 105) but does not disclose the rigid circuit board being disposed to arc or arch or otherwise flex. Kumar teaches that the rigid circuit board is disposed such that it can flex ([¶73,76] hinge 194 that allows for flexing of the entire device including the rigid circuit board). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Golda with the hinge of Kumar in order to allow for movement without breaking the electrical connection ([¶73]).
Claims 3 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golda et al. US 2014/0100432 in view of Kumar et al. US 2013/0245415 further in view of Shennib US 2005/0277841.
Regarding claim 3, the combination of Golda and Kumar does not specifically disclose an audio sensor on the patient side of the flexible first layer. Shennib teaches a similar monitoring patch that uses an audio sensor ([¶61][FIG3] audio sensor 44). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination Golda and Kumar with the teachings of Shennib in order to measure heart sounds ([¶9]).
Regarding claim 40, Golda discloses a device further comprising a flexible cover; such that the flexible cover being of medical silicone ([¶20] layer 104). The combination of Golda and Kumar does not specifically disclose the flexible cover having a pleat or bend for bending; the flexible cover having a pleat or bend adjacent a gap or hinge in the flexible circuit board. Shennib teaches a similar patch sensor that has pleats ([FIG2][¶64] pleated area 25). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Golda with the teachings of Shennib in order allow the patch sensor to stretch ([¶64]).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golda et al. US 2014/0100432 in view of Kumar et al. US 2013/0245415 and Shennib US 2005/0277841 further in view of Rymut et al. US 2002/0072685.
Regarding claim 4, the combination of Golda, Kumar and Shennib discloses the audio sensor but does not disclose the audio sensor is a flexible piezo or microphone. Rymut teaches a similar patch sensor that uses a piezoelectric sensor for monitoring sounds ([¶7,8,37,38]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Golda, Kumar and Shennib with the teachings of Rymut in order to monitor respiratory sounds ([¶36]).
Regarding claim 5, in the combination of Golda, Kumar and Shennib, Shennib teaches an audio sensor on the patient side that crosses the mechanical hinge ([¶FIG3] sensor 44 is on the patient side and crosses the hinge 25) but does not specifically disclose the sensor is flexible. Rymut teaches a similar patch sensor that uses a flexible piezoelectric sensor for monitoring sounds ([¶1,8]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Golda, Kumar and Shennib with the teachings of Rymut in order to monitor respiratory sounds ([¶36]).
Claims 9, 14 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golda et al. US 2014/0100432 in view of Kumar et al. US 2013/0245415 further in view of Gannon et al. US 2014/0121557 and Weinstein et al. US 2012/0330151.
Regarding claims 9, 14 and 39, the combination of Golda and Kumar does not disclose a device comprising a flexible third layer comprising an antenna and connected to the rigid second layer. Gannon teaches a similar physiological monitoring patch that has an antenna on a third layer connected to a second rigid layer ([FIG2A][¶46]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to modify the combination of Golda and Kumar with the teachings of Gannon in order to allow for power transfer to the patch ([¶49]).
The combination of Golda, Kumar and Gannon does not disclose that the micro coaxial connector. Weinstein teaches a physiological signal collection device that uses micro coax connections ([¶62]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to modify the combination of Golda, Kumar and Gannon with the coax connections of Weinstein in order to have a shielded connection as coaxial cables are inherently shielded.

Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive. 
Regarding Applicant's arguments that Golda and Kumar do not teach a mechanical and electrical connector, Examiner respectfully disagrees. As a preliminary matter, the claim language does not actually require a mechanical connector or an electrical connector just that the connector provides for a mechanical hinge movability and electrical communication. Kumar teaches a hinge that is mechanical and provides an electrical connector to connect the electronics of 108 to the electrodes.
Regarding Applicant's arguments that there is no reason to modify Golda with the hinge of Kumar, Examiner respectfully disagrees. Kumar provides the advantage of allowing for movement without breaking the electrical connection ([¶73]).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                            
	/ALLEN PORTER/            Primary Examiner, Art Unit 3792